EXHIBIT (h)(7) Addendum to the Mutual Fund Services Agreement This Addendum to the Mutual Fund Services Agreement is entered into this 19th day of October, 2009 by and between AMERICAN CENTURY INVESTMENT MANAGEMENT, INC. ("ACIM"), a Delaware corporation and J.P.MORGAN INVESTOR SERVICES CO. ("J.P. Morgan"), a Delaware corporation. WHEREAS, ACIM and J.P. Morgan entered into a Mutual Fund Services Agreement dated as of July 2, 2008, BE IT KNOWN, that for good consideration the parties make the following additions or changes as part of said contract as if contained therein: Retroactive to the date of the commencement of services, Schedule A-6 is added to the agreement and the fees for the Accounts (Sleeves) listed on Schedule A-6 are $3,500 per Account annually. All other terms and provisions of said contract shall remain in full force and effect. Signed this 19th day of October, 2009. American Century Investment Management, Inc. By:/s/ Merele May Name:Merele May Title:Vice President J.P. Morgan Investor Services, Co. By: /s/ Daniel J. Manniello Name:Daniel J. Manniello Title:Executive Director Schedule A-6 Sleeve Accounts Maintained for Mutual Funds TITAN GTI P61031 AMERICAN CENTURY MUTUAL FUNDS, INC. - BALANCED FUND AC Mutual Funds, Inc. - Balanced Equity AC Mutual Funds, Inc. - Balanced Bond P62081 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. - VP BALANCED FUND AC Variable Portfolios, Inc. - VP Bal Equity AC Variable Portfolios, Inc. - VP Bal Bond P67044 AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC. - STRATEGIC ALLOCATION: CONSERVATIVE FUND AC Strategic Asset Allocations, Inc. Strat Alloc Con HighQual AC Strategic Asset Allocations, Inc. Strat Alloc Con ValueLrg Cap AC Strategic Asset Allocations, Inc. Strat Alloc Con Cash AC Strategic Asset Allocations, Inc. Strat Alloc Con Core AC Strategic Asset Allocations, Inc. Strat Alloc Con Dev Mkts AC Strategic Asset Allocations, Inc. Strat Alloc Con Value AC Strategic Asset Allocations, Inc. Strat Alloc Con Largecap AC Strategic Asset Allocations, Inc. Strat Alloc Con Midcap AC Strategic Asset Allocations, Inc. Strat Alloc Con Intl Bond AC Strategic Asset Allocations, Inc. Strat Alloc Con SmallCap AC Strategic Asset Allocations, Inc. Strat Alloc Con Growth AC Strategic Asset Allocations, Inc. Strat Alloc Con TIPS P67045 AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC. - STRATEGIC ALLOCATION: MODERATE FUND AC Strategic Asset Allocations, Inc. - StratMod Bond - HighQual AC Strategic Asset Allocations, Inc. - Strat Alloc Mod Eq ValueLrg AC Strategic Asset Allocations, Inc. - Strat Alloc Mod Cash AC Strategic Asset Allocations, Inc. - Strat Alloc Mod Core AC Strategic Asset Allocations, Inc. - Strat Alloc Mod Dev Mkts AC Strategic Asset Allocations, Inc. - Strat Alloc Mod Value AC Strategic Asset Allocations, Inc. - Strat Alloc Mod LargeCap AC Strategic Asset Allocations, Inc. - Strat Alloc Mod MidCap AC Strategic Asset Allocations, Inc. - Strat Alloc Mod Intl Bond AC Strategic Asset Allocations, Inc. - Strat Alloc Mod Smallcap AC Strategic Asset Allocations, Inc. - Strat Alloc Mod Growth AC Strategic Asset Allocations, Inc. - Strat Alloc Mod Emerging Mkts AC Strategic Asset Allocations, Inc. - Strat Alloc ModHigh Yield AC Strategic Asset Allocations, Inc - Strat Alloc Mod TIPS P67046 AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC - STRATEGIC ALLOCATION: AGGRESSIVE FUND AC Strategic Asset Allocations, Inc. - Strat Alloc Agg Bd HighQual AC Strategic Asset Allocations, Inc. - Strat Alloc Agg Eq ValueLrg closed AC Strategic Asset Allocations, Inc. - Strat Alloc Agg Cash AC Strategic Asset Allocations, Inc. - Strat Alloc Agg Core AC Strategic Asset Allocations, Inc. - Strat Alloc Agg Develop Mkts AC Strategic Asset Allocations, Inc. - Strat Alloc AggValue AC Strategic Asset Allocations, Inc. - StratAgg Largecap AC Strategic Asset Allocations, Inc. - StratAgg Midcap AC Strategic Asset Allocations, Inc. - Strat Alloc Agg Intl Bond AC Strategic Asset Allocations, Inc. - Strat Alloc Agg Smallcap AC Strategic Asset Allocations, Inc. - Strat Alloc Agg Growth AC Strategic Asset Allocations, Inc. - Strat Alloc Agg Emerging Mkts AC Strategic Asset Allocations, Inc. - Strat Alloc Agg High Yield AC Strategic Asset Allocations, Inc. - Strat Alloc Agg Intl Bds Corp Hyld AC Strategic Asset Allocations, Inc - Strat Alloc Agg TIPS
